

116 HR 6437 IH: Coronavirus Immigrant Families Protection Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6437IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Ms. Judy Chu of California (for herself, Mr. Grijalva, Mr. Correa, Mr. Takano, Mr. Serrano, Ms. Ocasio-Cortez, Ms. Norton, Mr. Panetta, Mr. Connolly, Ms. Garcia of Texas, Mr. Lowenthal, Ms. Moore, Ms. Haaland, Ms. Jackson Lee, Mr. García of Illinois, Ms. Pressley, Ms. Clarke of New York, Ms. Schakowsky, Mr. Crow, Ms. Tlaib, Mr. McGovern, Ms. Sewell of Alabama, Mr. Soto, Mr. Cox of California, Ms. Jayapal, Mrs. Hayes, Ms. Wilson of Florida, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that all communities have access to urgently needed COVID–19 testing, treatment, public health information, and relief benefits regardless of immigration status or limited English proficiency, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Immigrant Families Protection Act.2.DefinitionsIn this Act:(1)Coronavirus public health emergencyThe term coronavirus public health emergency means—(A)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to COVID–19 or any other coronavirus with pandemic potential;(B)an emergency declared by a Federal official with respect to coronavirus (as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123));(C)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19 or any other coronavirus with pandemic potential; and(D)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247(d)) with respect to COVID–19 or any other coronavirus with pandemic potential.(2)Coronavirus response lawThe term coronavirus response law means—(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123);(B)the Families First Coronavirus Response Act (Public Law 116–127);(C)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); and(D)any subsequent law enacted as a response to a coronavirus public health emergency.(3)COVID–19The term COVID–19 means the Coronavirus Disease 2019.(4)Enforcement actionThe term enforcement action means an apprehension, an arrest, a search, an interview, a request for identification, or surveillance for the purposes of immigration enforcement.(5)Sensitive locationThe term sensitive location means all physical space located within 1,000 feet of—(A)a medical treatment or health care facility, including a hospital, an office of a health care practitioner, an accredited health clinic, an alcohol or drug treatment center, an emergent or urgent care facility, and a community health center;(B)a location at which emergency service providers distribute food or provide shelter;(C)an organization that provides—(i)disaster or emergency social services and assistance;(ii)services for individuals experiencing homelessness, including food banks and shelters; or(iii)assistance for children, pregnant women, victims of crime or abuse, or individuals with significant mental or physical disabilities;(D)a public assistance office, including any Federal, State, or municipal location at which individuals may apply for or receive unemployment compensation or report violations of labor and employment laws;(E)a Federal, State, or local courthouse, including the office of the legal counsel or representative of an individual;(F)a domestic violence shelter, rape crisis center, supervised visitation center, family justice center, or victim services provider;(G)an office of the Social Security Administration;(H)a childcare facility or a school, including a preschool, primary school, secondary school, post-secondary school up to and including a college or university, and any other institution of learning such as a vocational or trade school;(I)a church, synagogue, mosque or any other institution of worship, such as a building rented for the purpose of a religious service;(J)the site of a funeral, wedding, or any other public religious ceremony;(K)in the case of a jurisdiction in which a shelter-in-place order is in effect during a coronavirus public health emergency, any business location considered to provide an essential service, such as a pharmacy or a grocery store; and(L)any other location specified by the Secretary of Homeland Security.3.Suspension of adverse immigration actions that deter immigrant communities from seeking health services in a public health emergency(a)In generalBeginning on the date on which a coronavirus public health emergency is declared and ending on the date that is 60 days after the date on which the coronavirus public health emergency expires—(1)the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall not—(A)implement the final rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds (84 Fed. Reg. 41292 (August 14, 2019));(B)implement the interim final rule of the Department of State entitled Visas: Ineligibility Based on Public Charge Grounds (84 Fed. Reg. 54996 (October 11, 2019));(C)implement the proposed rule of the Department of Justice entitled Inadmissibility on Public Charge Grounds published in the Fall 2018 Uniform Regulatory Agenda;(D)conduct any enforcement action against an individual at, or in transit to or from, a sensitive location unless the enforcement action is conducted pursuant to a valid judicial warrant;(E)detain or remove—(i)a survivor of domestic violence, sexual assault, or human trafficking, or any other individual, who has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T), 1101(a)(15)(U), 1105a, 1229b(b)(2)) or section 244(a)(3) of that Act (as in effect on March 31, 1997); or(ii)a VAWA self-petitioner described in section 101(a)(51) of that Act (8 U.S.C. 1101(a)(51)) who has a pending application for relief under—(I)a provision referred to in any of subparagraphs (A) through (G) of that section; or(II)section 101(a)(27)(J) of that Act (8 U.S.C. 1101(a)(27)(J)); and(F)require an individual subject to supervision by U.S. Immigration and Customs Enforcement to report in person.(2)The Attorney General shall conduct fully telephonic bond hearings and allow supporting documents to be faxed and emailed to the appropriate clerk.(3)The Secretary of Homeland Security, to the extent practicable, shall stipulate to bond determinations on written motions.(b)Use of benefits funded by coronavirus response lawThe Secretary of Homeland Security, the Secretary of State, and the Attorney General shall not consider in any determination affecting the current or future immigration status of any individual the use of any benefit of any program or activity funded in whole or in part by amounts made available under a coronavirus response law.4.Access to COVID–19 testing and treatment for all communities(a)Clarification regarding emergency services for certain individualsSection 1903(v)(2) of the Social Security Act (42 U.S.C. 1396b(v)(2)) is amended by adding at the end the following flush sentence:For purposes of subparagraph (A), care and services described in such subparagraph include any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this sentence (and the administration of such product), any COVID–19 vaccine that is administered during any such portion (and the administration of such vaccine), any item or service that is furnished during any such portion for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G)..(b)Emergency medicaid for individuals with suspected COVID–19 infectionsSection 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3)) is amended by striking means a and inserting means any concern that the individual may have contracted COVID–19 or another..(c)Treatment of assistance and services providedFor any period during which a coronavirus public health emergency is in effect—(1)the value of assistance or services provided to any person under a program with respect to which a coronavirus response law establishes or expands eligibility or benefits shall not be considered income or resources; and(2)(A)any medical coverage or services shall be considered treatment for an emergency medical condition (as defined in section 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3))) for any purpose under any Federal, State, or local law, including law relating to taxation, welfare, and public assistance programs;(B)a participating State or political subdivision of a State shall not decrease any assistance otherwise provided to an individual because of the receipt of benefits under the Social Security Act (42 U.S.C. 301 et seq.); and(C)assistance and services described in this paragraph shall be considered noncash disaster assistance, notwithstanding the form in which the assistance and services are provided, except that cash received by an individual or a household may be treated as income by any public benefit program under the rules applicable before the date of the enactment of this Act.(d)NondiscriminationNo person shall be, on the basis of actual or perceived immigration status, excluded from participation in, denied the benefits of, or subject to discrimination under, any program or activity funded in whole or in part by amounts made available under a coronavirus response law.5.Language access and public outreach for public health(a)Grants and cooperative agreements(1)In generalThe Director of the Centers for Disease Control and Prevention (referred to in this section as the Director) shall provide grants to, or enter into cooperative agreements with, community-based organizations for the purpose of supporting culturally and linguistically appropriate preparedness, response, and recovery activities, such as the development of educational programs and materials to promote screening, testing, treatment, and public health practices.(2)Definition of community-based organizationIn this subsection, the term community-based organization means an entity that has established relationships with hard-to-reach populations, including racial and ethnic minorities, individuals with limited English proficiency, and individuals with disabilities.(b)Translation(1)In generalThe Director shall provide for the translation of materials on awareness, screening, testing, and treatment for COVID–19 into the languages described in the language access plan of the Federal Emergency Management Agency dated October 1, 2016, as the languages most frequently encountered.(2)Public availabilityNot later than 7 days after the date on which the materials described in paragraph (1) are made available to the public in English, the Director shall ensure that the translations required by that paragraph are made available to the public.(c)HotlineThe Director shall establish an informational hotline line that provides, in the languages referred to in subsection (b)(1), information to the public directly on COVID–19.(d)Interagency coordinationWith respect to individuals with limited English proficiency, the Director shall facilitate interagency coordination among agencies activated through the National Response Framework based on the language access standards established under the language access plans of the Federal Emergency Management Agency and the Department of Health and Human Services.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2020, to be available until expended.(2)Grants and cooperative agreementsOf the amount authorized to be appropriated under paragraph (1), not less than $50,000,000 shall be made available to carry out subsection (a).6.Access to support measures for vulnerable communities(a)Disaster supplemental nutrition assistance program benefitsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—(1)in section 102(1) (42 U.S.C. 5122(1)), by inserting or pandemic after catastrophe;(2)in section 301 (42 U.S.C. 5141), by inserting or an emergency due to a pandemic after major disaster each place the term appears;(3)in section 412 (42 U.S.C. 5179)—(A)by inserting or an emergency due to a pandemic after major disaster each place the term appears;(B)in subsection (a), by inserting without regard to regular allotments before and to make surplus; and(C)by adding at the end the following:(d)Assistance during a pandemicIn the case of an emergency due to a pandemic, for purposes of providing benefits under this section, the Secretary of Agriculture shall remove or delay the requirement of an in-person interview, and if an interview occurs, provide an alternative to the in-person interview requirement for all applicants. Assistance shall be provided based on need and not lost provisions.(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, only if such sums are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).; and(4)in section 502(a) (42 U.S.C. 5192(a))—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8)(B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(9)provide assistance in accordance with section 412..(b)Access to benefits using individual taxpayer identification numberSubsection (g)(2)(A) of section 6428 of the Internal Revenue Code of 1986, as added by section 2201 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), is amended by inserting before the period at the end or a taxpayer identification number.(c)Extension of immigration status and employment authorization(1)In generalNotwithstanding any other provision of law, including the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall automatically extend the immigration status and employment authorization, as applicable, of an alien described in paragraph (2) for the same period for which the status and employment authorization was initially granted.(2)Alien describedAn alien described in this paragraph is an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))) whose immigration status, including permanent, temporary, and deferred status, or whose employment authorization—(A)expired during the 30-day period preceding the date of the enactment of this Act; or(B)will expire not later than—(i)one year after such date of enactment; or(ii)90 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is rescinded.(d)Language accessAny agency receiving funding under a coronavirus response law shall ensure that all programs and opportunities made available to the general public provide translated materials describing the programs and opportunities into the languages described in the language access plan of the Federal Emergency Management Agency dated October 1, 2016, as the languages most frequently encountered.